COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


                                               §
IN RE                                                           No. 08-15-00199-CV
                                               §
ROSA MARIA TRUJILLO,                                          An Original Proceeding
                                               §
RELATOR.                                                           on Petition for
                                               §
                                                                 Writ of Mandamus
                                               §

                                     JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Linda Y. Chew, Judge of the 327th District Court of El Paso County,

Texas, and concludes Relator’s petition for writ of mandamus should be conditionally granted.

We therefore direct the trial court to vacate its order dated June 12, 2015 to disqualify, in

accordance with the opinion of this Court. The writ of mandamus will issue should the trial

court fail to comply.


        IT IS SO ORDERED THIS 4TH DAY OF NOVEMBER, 2015.


                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.